         Case 5:21-cv-00066-JKP Document 1-3 Filed 01/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Petitioner,            )
                                                     )
V.                                                   )       CIVIL NO. SA-21-CV-00066
                                                     )
$63,760.00, MORE OR LESS, IN UNITED                  )
STATES CURRENCY,                                     )
                                                     )
                              Respondent.            )

                      WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture in rem was filed on January 27, 2021,

against the following property:

       $63,760.00, More or Less, in United States Currency,

hereinafter the "Respondent Currency,” alleging that the Respondent Currency is subject to

forfeiture to the United States of America pursuant to Title 21 U.S.C. § 881(a)(6) for violations of

Title 21 U.S.C. §§ 801, et. seq.; and

       WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United

States of America.

       YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Currency as soon as practicable by serving a copy of this warrant on the

custodian in whose possession, custody or control the Respondent Currency is presently found,

and to use whatever means may be appropriate to protect and maintain the Respondent Currency
         Case 5:21-cv-00066-JKP Document 1-3 Filed 01/27/21 Page 2 of 2




in your custody until further order of this Court, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Currency

and to make a return as provided by law.

       SIGNED this             day of                       , 2021.


                                                    ______________________________
                                                    JEANNETTE J. CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                             By:    ______________________________
                                                    Deputy




                                                2
